
	

113 S619 IS: Justice Safety Valve Act of 2013
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 619
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Paul (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prevent unjust
		  and irrational criminal punishments.
	
	
		1.Short titleThis Act may be cited as the
			 Justice Safety Valve Act of
			 2013.
		2.Authority to
			 impose a sentence below a statutory minimumSection 3553 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(g)Authority To
				impose a sentence below a statutory minimum To prevent an unjust
				sentence
					(1)General
				ruleNotwithstanding any provision of law other than this
				subsection, the court may impose a sentence below a statutory minimum if the
				court finds that it is necessary to do so in order to avoid violating the
				requirements of subsection (a).
					(2)Court to give
				parties noticeBefore imposing a sentence under paragraph (1),
				the court shall give the parties reasonable notice of the court’s intent to do
				so and an opportunity to respond.
					(3)Statement in
				writing of factorsThe court
				shall state, in the written statement of reasons, the factors under subsection
				(a) that require imposition of a sentence below the statutory minimum.
					(4)Appeal rights
				not limitedThis subsection does not limit any right to appeal
				that would otherwise exist in its
				absence.
					.
		
